Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur. Nolan, P. J., Beldock, Kleinfeid, Christ and Brennan, JJ,, concur. [In each action] Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant's typewritten brief, which shall include a copy of the opinion, if any, of the court *786below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Anthony F. Marra, Esq., 100 Centre Street, New York 13, New York, is assigned as counsel to prosecute the appeal.